Citation Nr: 0009800	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-14 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hair loss of the 
scalp.

2.  Entitlement to service connection for acne vulgaris.

3.  Entitlement to an increased rating for hallux valgus of 
the left great toe, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for blepharitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1969, and from December 1990 to July 1991.  She 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from January to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997, September 1997, and June 
1998 rating decision of the Columbia, South Carolina, 
Department of Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  Hair loss of the scalp, or alopecia, has been medically 
diagnosed as due to folliculitis; and competent medical 
evidence has not been presented showing hair loss of the 
scalp in service, or showing a nexus, or link, between the 
current medical findings for hair loss of the scalp and the 
appellant's service.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current findings for acne and 
the episode of acne noted during service in May 1991.

3.  The appellant's hallux valgus of the great left toe is 
currently rated at the maximum schedular level, and there is 
no evidence that this disorder presents such an exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for hair 
loss of the scalp has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

2.  A well grounded claim for service connection for acne 
vulgaris has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  The appellant is rated at the maximum schedular criteria 
of 10 percent for hallux valgus of the left great toe and the 
criteria for an extraschedular rating are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321(b)(1), Part 4, Diagnostic Code 5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for hair loss of the 
scalp due to an undiagnosed illness related to her 1991 
Southwest Asia service, and for acne vulgaris.

Generally, service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).
For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, headache, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
abnormal with loss, and menstrual disorders..  38 C.F.R. § 
3.317(b) (1999).

Establishing a well grounded claim for service connection for 
a particular disability on a direct basis requires more than 
an allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The kind of evidence needed to 
well ground a claim depends upon the nature of the issue 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required. 
Id. at 93.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has made clear that in order 
to establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).  If a particular claim is not 
well grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent  to the claim 
since such development would be futile.  38 U.S.C.A § 5107(a) 
(West 1991 & Supp. 1999).  Furthermore, a claim which is not 
well grounded precludes the Board from reaching the merits of 
a claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A.  Loss of Hair on the Scalp

Post service VA outpatient treatment entry dated March 1998 
reflects a history of hair loss on the scalp since the 
appellant served in Southwest Asia.  Objectively, there was 
decreased density of scalp hair on the crown.  The assessment 
was probable simple male pattern hair loss.  The appellant 
underwent a VA skin examination in April 1998 and reported 
thinning of her scalp hair of some duration.  She denied any 
appreciable regrowth of the lost hair.  Physical examination 
of the scalp revealed significant thinning with some hair 
follicles present.  The hair follicles were not loose and had 
normal appearance.  The impression was alopecia.  The 
examiner commented that the etiology of alopecia was unclear, 
but that there was no scar formation on the scalp and he 
suspected that some hair follicles were returning to the 
area.  He further commented that he did not expect alopecia 
to be a permanent condition.

Thereafter, the appellant raised the claim for entitlement to 
service connection for hair loss due to an undiagnosed 
illness.

A private medical statement dated September 1999 from M.G. 
Blaskis, MD, reflects that the appellant was under his 
treatment for "diffuse folliculitis of the scalp," which 
resulted in extensive hair loss.

With regard to the claim of entitlement to service connection 
for hair loss as a result of undiagnosed illness, we observe 
that hair loss, or alopecia, was related by the appellant's 
private physician to folliculitis of the scalp.  The Board 
notes that "alopecia" is defined as the absence of hair from 
skin areas where it normally is present.  Dorland's 
Illustrated Medical Dictionary, 50 (28th ed., 1994).  Based 
on that definition, the Board finds that "alopecia" is not a 
diagnosis of a recognized disease.  However, based on the 
definition of folliculitis, the Board finds that folliculitis 
is a diagnosis of a recognized disease.  The term 
"folliculitis" is defined as inflammation of a follicle or 
follicles.  Dorland's Illustrated Medical Dictionary, 647 
(28th ed., 1994).  Therefore, as the appellant's hair loss 
(alopecia) is due to folliculitis, a medical diagnosis, 
service connection pursuant to 38 C.F.R. § 3.317 (undiagnosed 
illness) is not warranted.

Also, the Board finds that, as competent medical evidence has 
not been presented showing alopecia in service, or 
establishing a nexus, or link, between the current medical 
findings for hair loss and service, the claim is not well 
grounded on a direct basis.  See Caluza, supra  The Board 
cannot rely solely on appellant's statements as she is a 
layperson with no medical training or expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Her 
contentions by themselves do not constitute competent medical 
evidence of a nexus or link.  Id.

B.  Acne Vulgaris

The record shows that the appellant was diagnosed with 
recurrent acne vulgaris in May 1991, during her second period 
of active duty.  Post service, VA treatment records dated 
since April 1996 reflect that the appellant was diagnosed 
with adult acne.  There is a period of roughly 5 years 
between the appellant's treatment in service and her 
treatment post service for which there is no documented 
evidence of acne symptomatology.  Notably, a February 1992 VA 
general examination and a September 1993 periodic service 
examination reflect no abnormal skin complaints or findings.  
At the February 1992 VA examination, the appellant's skin was 
described as smooth and moist.

In the absence of competent evidence showing a nexus, or 
link, between the current medical finding for acne and the 
episode of acne in May 1991 during service, the Board finds 
that the claim is not well grounded.  See Caluza supra. 

The Board acknowledges the appellant's belief that a nexus 
exists between the finding for acne post service and her 
diagnosis in service for acne.  However, as a layperson, the 
appellant is not competent to offer medical opinions and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak supra. at 611 (1992).

Accordingly, the appellant's claim for service connection for 
acne vulgaris must be denied as not well grounded.  VA has no 
duty to assist the appellant in the development of her claim.  
See Epps, supra.


*****
The appellant's representative has requested that, if the 
Board concludes that the appellant's claims are not grounded, 
the Board ensure that VARO comply with the provisions of M21-
1, which require full development of all claims prior to the 
well grounded determination.  However, in Morton v. West, 12 
Vet. App. 477, 485, the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. 5107 and thus void.

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of her 
application for the claim of service connection.

II.  Claims for Increase

The appellant contends that the 10 percent evaluation 
assigned her service-connected hallux valgus of the great 
left toe does not reflect adequately the severity of her foot 
symptomatology.  She asserts that the evaluation should be 
increased based recurrent episodes of severe foot pain, 
causing a limp and imbalance along with swelling and 
bilateral leg cramps.  A claim for an increased evaluation is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that her disability is 
more severe, her claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Generally, disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The rating schedule provides a maximum evaluation of 10 
percent for hallux valgus, unilateral, under diagnostic code 
5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (1999).  The 
question before the Board in the instant case is whether an 
extra-schedular evaluation is warranted for the appellant's 
disorder.  See 38 C.F.R. § 3.321(b)(1) (1999).

Under 38 C.F.R. § 3.321(b)(1) (1999), an extra-schedular 
evaluation is warranted in "exceptional" cases where 
schedular evaluations are found to be inadequate.  In such 
cases, the field station is authorized to refer the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  An "exceptional" case is one which presents 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular rating standards."  Id.

In this case, the Board has first considered whether the 
claims file contains evidence suggesting marked interference 
with employment such as would not be adequately contemplated 
by the VA's schedular rating standards.  While the 
appellant's VA treatment records dated from August 1997 
indicate findings of left foot symptomatology, these 
treatment records do not reflect that this disability 
markedly interferes with the appellant's employability, or 
that her difficulties are exclusively due to service-
connected hallux valgus of the left great toe.  In fact, 
these records show considerable nonservice-connected foot and 
leg problems, including cramping in the right foot and leg.  
Although the appellant testified at hearing in July 1998, 
that she has to sit now at work due to her feet problems, she 
stated that her employer agreed to work with her to the 
extent that the job permits.  She further testified that she 
cannot engage in social and recreational activities such as 
dancing and running.  Testimony suggests that the appellant 
can walk, just not like she once did, and that she does not 
ride a bicycle because she is afraid of causing some type of 
nerve damage.

The Board acknowledges that the appellant's condition likely 
interferes to some extent on her employment since she may 
have to avoid prolonged standing or prolonged walking.  
However, the appellant is employed according to her sworn 
testimony, and there is no indication that she has lost 
considerable time, if any, from work because of her service-
connected hallux valgus.  The Board also acknowledges that 
the appellant's condition likely interferes with her desired 
social and recreational pursuits.  However, the appellant is 
capable of walking and riding a bicycle, and engaging in more 
sedentary social and recreational interests.

Notwithstanding the credible testimony provided by the 
appellant, there is no objective evidence of record 
suggesting that her left toe disability, hallux valgus, 
markedly interferes with her employment.  Furthermore, with 
regard to the question of "frequent periods of 
hospitalization," the appellant testified that additional 
foot surgery may be necessary, but there is no further 
indication from the record that this recommended surgery was, 
in fact, or will be, performed.  Lastly, no recent left toe 
surgery is shown in the VA treatment notes of record.

Overall, the Board recognizes that the appellant's service- 
connected hallux valgus of the left great toe has resulted in 
some industrial impairment.  However, the percentage ratings 
of the Schedule for Rating Disabilities represent, as far as 
can practicably be determined, represent the average 
impairment in earning capacity resulting from diseases or 
injuries and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (1998).  In this case, the evidence of record 
does not indicate that the appellant's hallux valgus of the 
great left toe has resulted in such marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular rating 
standards.  Therefore, the preponderance of the evidence is 
against his claim for increase based on the extra-schedular 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for hair loss, alopecia, of the scalp is 
denied.

Service connection for acne vulgaris is denied.

An increased rating for hallux valgus of the great left toe 
is denied.

REMAND

Regarding the claim for a compensable rating for blepharitis 
with madarosis, we note that a VA examination of the eyes 
contemporaneous with the grant of service connection for this 
disorder has not been conducted.  As such, the record does 
not contain adequate information to rate the eye disability.  
Additionally, we note that the loss of eye lashes, or 
alopecia of the eyelids, should not be considered part of the 
appellant's eye disability as this is due to the appellant's 
self-described act of plucking out her lashes.

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated her for blepharitis since January 
1997.  After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder, 
including VA outpatient eye treatment 
records dated since August 1998.

2.  VARO should schedule the appellant 
for a VA eye examination by a qualified 
physician.  All abnormalities of the eyes 
associated with blepharitis with 
madarosis
should be clearly identified in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 



